Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

1.  Applicant’s amendment filed 7/25/18 and Applicant’s amendment and response filed 11/15/21 are acknowledged and have been entered. 

2.  Applicant's election without traverse of the species IFN- and MIP-1 in Applicant’s response filed 11/5/21 is acknowledged. 

Upon consideration of the art, examination is being extended to the genus’ of chemokines and cytokines.

Claims 1-24 are presently being examined.  

3.  The disclosure is objected to because of the following informalities: 
The first line of the specification lists the filing date of 61/625,725 as April 18, 2012, whereas it is April 18, 2013.
  
Appropriate correction is required.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(g-NK cells) or that do not express detectable FcR, and at least one physiologically acceptable carrier, wherein the cell population comprises increased percentages of g-NK cells relative to natural populations of NK cells. 

The claims are therefore drawn to a composition, satisfying prong 1 of the 35 USC 101 Subject Matter Eligibility.  

With regard to Step 2A, prong one, the specification discloses that these cells are present in about 30% of individuals relative to other individuals in nature and within these individuals the percentage is variable (see specification e.g., at page 17, lines 27-29).  The art also recognizes that these cells exist in vivo in the presence of antibodies, whereby the cross-linking of CD16 on these cells by antibodies is disclosed in the instant specification to have the properties recited in instant dependent claims 6-9 (see the art rejections below for the teachings of references and disclosure in the instant specification that pertain hereto).  The cells are the same cells having the same structural and functional properties regardless of the physiologically acceptable carrier, or the percentages or numbers of cells in the composition. 

Moving onto Step 2A, prong 2, the claims do not recite additional elements that integrate the judicial exception into a practical application.  Integration into a practical application requires additional elements or combinations thereof in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The recitation of a physiologically acceptable carrier (claims 1, 2), the cell phenotype (claims 3-5, 10 and 11), cytokine or chemokine production [upon CD16 cross-linking] (claims 6-9), percentages of cells (claims 12-18 and 20-24), or amounts of the cells (claims 19 and 24) constitute insignificant extra-solution activity added to the judicial exception, and as such the judicial exception is not integrated into a practical application.  

Moving on to Step 2B, the claims do not provide an inventive concept (i.e., significantly more) because it was routine and conventional to place such cells in at least one physiologically acceptable carrier, for example, for disposition of the cells or for disposition of a composition comprising the cells (such as for example PBMCs) after isolation, for the purpose of assessing viability and/or counting (see the art rejections of record below in this office action).  With regard to the specific carriers recited in instant dependent claim 2, the judicial exception is not integrated into a practical application because the claim is not enabled, as is enunciated below in this office action.  The claims that recite percentages of g-NK cells comprised therein (claims 12-17 and 20-24) also do not integrate the judicial exception into a practical application, as noted above, in addition because the instant specification discloses that in individuals who possess these cells, the percentage is variable, while Hwang et al (2012, IDS reference) teach that the percentage varies from less than 3% to 85% (e.g., Figure 1D).  With regard to the recitation in instant dependent claim 18 “wherein the g-NK cells are human autologous or allogenic g-NK cells”, NK cells are either autologous or allogenic relative to a subject. With regard to the recitation of “an effective amount” of the cells and the wide ranges recited therein preceded with the limitation “about” which is not defined in the specification (claims 19 and 24), the claims do not provide significantly more, as the disclosure in the instant specification is that an effective amount is a result effective variable that must be determined in treatment of a particular condition or disease, stage of a condition or disease, and in different individuals, the health of the subject, the extent and severity of disease, as well as being dependent upon “other variables” (see for example, page 26 at lines 11-15).

8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed a composition comprising a cell population comprising NK cells (any NK cells from any species of animal or human that has them) that do not express substantial FcRg (g-NK cells) and at least one physiologically acceptable carrier, wherein the cell population comprises increased percentages of g-NK cells relative to natural populations of NK cells, wherein:  (1) the g-NK cells express no detectable FcRg mRNA (claim 4); (2) the g-NK cells produce significantly greater amounts of a cytokine (any cytokine) than convention NK cells that do express FcR(claim 6); wherein the cytokine is IFN-gamma, TNF alpha or both (claim 7); wherein the g-NK cells produce greater amounts of a chemokine (any chemokine) (claim 8); wherein the chemokine is MIP-1 alpha or MIP-1 beta or both (claim 9).  

As such, the g-NK cells (of claims 6-9) in the composition must possess the functional properties of producing significantly greater amounts of any cytokine or chemokine, including those that are recited, than conventional NK cells that do express FcR.  The specification does not disclose, nor is there evidence for a representative number of such species of NK cells, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function for the cells and the broad genus of cytokines or chemokines that are encompassed by the claims, as there is evidence that there is no structure/function relationship therefore in terms of the said claim recitations, as not all g-NK cells from all species that possess them are expected to have these recited functional properties, as is evidenced and enunciated below. In addition, it is not known which cells that express no detectable FcR also express no detectable FcR mRNA until one of skill in the art employs a method of discovery to determine them (claim 4).

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

The specification discloses that the increased production of the cytokines IFN- and TNF- as well as the chemokines MIP- or MIP-1, is predicated on the expression of functional CD16 (the FcRIII) receptor on the surface of the g-NK cells as well as the presence of the CD3 adaptor molecule, whereby crosslinking of CD16 by antibodies results in the increased production of these said cytokines and chemokines:

The specification discloses that the g-NK cells produce greater amounts of the cytokines IFN- and TNF- and one or both of MIP- or MIP-1, when CD16 (the FcRIII receptor) on their surface is engaged by antibodies, thereby transmitting an activating signal through the CD3 adaptor protein.

The specification at page 38 at lines 5-9 is that the g-NK cells produced more IFN- and TNF- when CD16 was cross-linked, including wherein the antibodies responsible for the cross-linking were present on cancer cells coated with an antibody.  The admission in the specification at page 15 at lines 1-8 is that compared to conventional NK cells, g-deficient NK cells (g-NK cells) produce significantly greater amounts of cytokines IFN- and TNF- and chemokines MIP-1 and MIP-1 upon stimulation through the Fc receptor CD16. Also see page 40 at lines 24-27.

The specification discloses that human g-NK cells present in about 30% of human individuals possess these functional properties (e.g., page 17, lines 27-29).).  However, the specification also discloses that g-NK cells in mice have abrogated CD16 expression, and thus it is not expected that these murine cells would have the recited functional properties (paragraph spanning pages 46-47).

Thus, human cells do not constitute a representative number of species of the genus of g-NK cells that possess the recited functional properties. In addition, two species of cytokines and two species of chemokines (recited in claims 7 and 9) are not representative of the genus of cytokines and chemokines.  Also, one of skill in the art would not know which g-NK cells having no detectable expression of FcR mRNA are those that also possess the property of no detectable expression of FcR mRNA until one of skill in the art employed a method to determine which cells they are.  
	     
Therefore, it appears that the instant specification does not adequately disclose the breadth of the g-NK cells having the functional and structural properties recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such compositions comprising them at the time the instant application was filed.    

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
		
10.  Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not disclose how to make and/or use the instant invention, a composition comprising a cell population comprising NK cells that do not express substantial FcRg (g-NK cells) and at least one physiologically acceptable carrier, wherein the cell population comprises increased percentages of g-NK cells relative to natural populations of NK cells, wherein the at least one physiologically acceptable carrier is one of those recited in instant dependent claim 2. 

The specification has not enabled the breadth of the claimed invention because the claims encompass a composition wherein it is unpredictable if (1) the at least one physiologically acceptable carrier “is”, i.e., consists of, the recited material, as the disclosure in the specification is that the pharmaceutically acceptable carrier or vehicle can include (i.e., comprises) the recited biomolecules (e.g., paragraph spanning pages 25-26); and (2) wherein it is unpredictable that the material is compatible with NK cell viability and the disclosed use of the claimed composition, i.e.,  which is for treating a disease in a patient, such as cancer, viral, fungal, protozoan, or bacterial infections and other disease states, including cancers wherein antibodies that are specific for a selected cancer type are also administered (e.g., paragraph spanning pages 25-26 and page 26 at lines  11-29, page 27 at lines 21-22, page 27 at lines 27-29, page 30 at line 25-29).  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used for its disclosed purpose.

The specification discloses in the paragraph spanning pages 25-26 (and specifically at lines 8-10 on page 26) that these said materials are used as a cell carrier for cellular treatment in the field of tissue engineering (see below).

However, the specification discloses that the g-NK cells produce greater amounts of the cytokines IFN- and TNF- and one or both of MIP- or MIP-1, when CD16 (the FcRIII receptor) on their surface is engaged by antibodies, thereby transmitting an activating signal through the CD3 adaptor protein:

The specification at page 38 at lines 5-9 is that the g-NK cells produced more IFN- and TNF- when CD16 was cross-linked, including wherein the antibodies responsible for the cross-linking were present on cancer cells coated with an antibody.  The admission in the specification at page 15 at lines 1-8 is that compared to conventional NK cells, g-deficient NK cells (g-NK cells) produce significantly greater amounts of cytokines IFN- and TNF- and chemokines MIP-1 and MIP-1 upon stimulation through the Fc receptor CD16. Also see page 40 at lines 24-27.
  
The specification does not disclose any working examples of compositions comprising these recited materials.

The teachings of a selection of the references disclosed in the specification at pages 25-26 that are mentioned above are as follows.

Smidsrod teaches that entrapment of cells within spheres of calcium alginate is used for immobilizing living cells such as entrapment of animal cells for implantation of artificial organs (see abstract).  Thus, it is unpredictable if such a material is to be used as a carrier, if the g-NK cells are to be accessible to cross-linking of CD16 by antibodies since the NK cells would be entrapped.  It is also unpredictable where a gel comprising NK cells could be implanted for treatment.

Bae et al teach N-isopropylacrylamide copolymers with  small amounts of acrylic acid  was used as a gel in hollow fibers to entrap islets of Langerhans cells, for use in making extracellular matrix in a diffusion chamber-type of cell delivery system in vitro in order to recharge the entrapped cells when cell functionality in the system decreases (see entire reference).  Thus, it is unpredictable if such a material is to be used as a carrier, how that the g-NK cells to be accessible to cross-linking of CD16 by antibodies. It is also unpredictable where a gel comprising NK cells could be implanted for treatment.

Bouhadir et al teach that alginate is a copolymer that gels in the presence of divalent calcium cations, and use of alginate gels has been as cell transplantation vehicles to grow new tissues.  Bouhadir et al teach that alginate hydrogels containing chondrocytes were injected subcutaneously into mice, wherein at 7 weeks, the mice were sacrificed and the cell-polymer constructs were located and removed.  It was found that the constructs were rigid and contained the cells distributed through the constructs, wherein it is indeterminate if after 7 weeks, oxidized alginate was released (see entire reference).  Thus, it is unpredictable if such a material is to be used as a carrier, how that the g-NK cells to be accessible to cross-linking of CD16 by antibodies. It is also unpredictable where a gel comprising NK cells could be implanted for treatment.

Gappa et al teach making microcapsules of alginate-poly-L-lysine to encapsulate pancreatic islets. Gappa et al also teach making in vitro, poly(N-isopropylacrylamide-co-acrylic acid) matrix (“NiPAAam-co-AAc”) comprising islets plus or minus GLP-1 protein crystals, wherein the microencapsulated protein and islets within poly(N-isopropylacrylamide-co-acrylic acid) matrix were placed inside of hollow fibers, whereby insulin was released by the device (see entire reference).  Although the instant specification discloses that the g-NK cells are maintained in terms of numbers over time, the specification does not disclose whether these cells once activated to secrete cytokines/chemokines by CD16 cross-linking, continue to do so in the absence of such stimulation.  Also note that the instant claims do not recite that the g-NK cells have been activated via cross-linking of CD16 by antibodies. Thus, it is unpredictable how this material is used in the claimed composition.   

Lahiji et al teach coating chitosan on plastic coverslips and seeding osteoblasts and chondrocytes onto the coverslips in vitro. Lahiji et al teach that human epithelial cells, keratinocytes and fibroblasts have all been demonstrated to attach and multiply of the surface of chitosan films.  Said reference reports that another group reported that a three dimensional chitosan matrix facilitated bovine adrenal chromaffin cell attachment and survival for up to two weeks in culture or after implantation into the subarachnoid space of rats (see entire reference).  It is unpredictable that this material would be used in a composition with g-NK cells.

Lee et al teach PVA-CS (poly-vinyl alcohol/chondroitin sulfate) hydrogels cross-linked with glutaraldehyde as having potential for scaffolds in tissue engineering for cells to grow into functional 3D tissues or organs.  Lee et al also teach hydrogels for delivering drugs and for cell encapsulation.  It is unpredictable that this material could be used in a composition with g-NK cells.

Mann et al teach a PEG hydrogel scaffold wherein cells were able to adhere to and migrate through the hydrogels that contained both the appropriate adhesive and degradable ligands, with application to tissue engineering.  NK cells are non-migrating cells.  It is unpredictable how this material would be used in a composition with g-NK cells.

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

11.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.  Claims 1, 2, 5-19, 5, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

     a) Claim 5 is indefinite in the recitation of “wherein the g-NK cells express KIR2DL2/3, NKG2C, CD16 or a combination thereof” because it is not clear what is meant, i.e., in the alternative language “or”, the g-NK cells do not necessarily express CD16.  The disclosure throughout the instant specification is that the g-NK cells express CD16, but are deficient in the signaling adaptor FcR-gamma chain e.g., page 16 at lines 4-18 and page 17 at line 6-19.  Evidentiary reference Hwang et al (Int. Immunol. 2012, 24(12): 739-802) teaches that the FcR-deficient NK cells [all] express substantial levels of CD16, although the levels of expression of NKp46 and NKp30 are dramatically reduced (see entire reference, especially abstract).  

     b) Claim 19 is indefinite in the recitation of “an effective amount of g-NK cells” because it is not clear what is meant, particularly in combination of the recitation of “about” preceding the ranges of cells that are recited, and in the absence of a limiting definition for “about.”  The specification discloses that “An effective amount of activated g-NK cells can vary depending on the patient, as well as the type, severity and extent of disease.  Thus a physician can determine what an effective amount is after considering the health of the subject, the extent and severity of disease, and other variables.” (See page 26 at lines 11-15.  

      c) Claim 24 is indefinite in the recitation of “an effective amount of g-NK cells” because it is not clear what is meant, particularly in combination of the recitation of “about” preceding the ranges of cells that are recited, and in the absence of a limiting definition for “about.”  The specification discloses that “An effective amount of activated g-NK cells can vary depending on the patient, as well as the type, severity and extent of disease.  Thus a physician can determine what an effective amount is after considering the health of the subject, the extent and severity of disease, and other variables.” (See page 26 at lines 11-15.  

     d) Claim 2 is indefinite in the recitation of “wherein the at least one physiologically acceptable carrier is…” because it is not clear what is meant.  The disclosure in the instant specification pertaining to the recited materials is found at the paragraph spanning pages 25-26.  The said disclosure is that the physiologically acceptable carrier or vehicle can include (i.e., comprises) the recited various bio materials that may increase the efficiency of g-NK cells, whereas the recitation in claim 2 is that the carrier “is” (i.e., consists of) one of these materials. 

     e) Claim 1 is indefinite in the recitation of ”natural killer (NK) cells that do not express substantial FcR” because it is not clear what is meant, i.e., “substantial” is a relative term that is not defined in the specification, and thus the metes and bounds of the claim are not clear. 

13.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

14.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

15.  Claims 1, 3-16, 18-22 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunetta et al (AIDS, 2010: 27-34) as evidenced by Lee et al (Immunity, 2015, 42: 431-442), Lee et al (J. Clinical Oncol. 2017, 35(7): supplement 1, pp 131, Abstract number 131), Sutlu et al (Cytotherapy, 2010, 12: 1044-1055), Miltenyi Biotec Handbook (2022, pages 1-7), and admissions in the specification at page 15 at lines 1-8, the paragraph spanning pages 35-36, page 37 at lines 7-18,  page 36 at lines 2-6 and Fig. 2C, and page 38 at lines 5-9.  

Claim interpretation:  Instant base claim 1 recites “wherein the cell population comprises increased percentages of g-NK cells relative to natural populations of NK cells”.  This limitation is being interpreted to mean the percentage of g-NK cells relative to natural populations of NK cells from different individuals or from the same individuals.  The instant specification does not disclose a limiting definition for “physiologically acceptable carrier”, so this limitation is being interpreted as being physiologically acceptable for the cells in vitro or for administration in vivo.  The limitation “about” in the absence of a limiting definition open claim 19  to comprise other values outside the recited ranges. 

Brunetta et al teach peripheral blood mononuclear cell (PBMC) compositions from leukapheresis comprising NK cells from chronic infected HIV patients also infected with HCMV, wherein in these said patients, there were anti-viral antibodies present, wherein the NK cells represented a dramatic expansion of NKG2C+ NK cells.  Brunetta et al teach that the numbers of NKG2C+ NK cells vary amongst different viremic patients, but may be as high as about 80% of the NK cells. Brunetta et al teach that the PBMCs were obtained by Ficoll-Hypaque density gradient centrifugation from leukapheresis (see entire reference, especially abstract, paragraph spanning pages 28-29, paragraph spanning pages 32-33, Figs. 2c and 3a, and discussion section).

Although the primary art reference does not teach that the NKG2C+ NK cell composition from HIV/HCMV-infected individuals with anti-viral antibodies are g-NK cells, evidentiary reference Lee et al (2015 and 2017) teach that these cells are FcRg-NK cells having enhanced responsiveness to CD16 stimulation (antibody binding to CD16, the FcRgIII):

Although the primary art reference does not explicitly teach that the NKG2C+ NK cells are g-NK cells, evidentiary reference Lee et al 2015 teaches that the majority of NKG2C+ NK cells belong to the FcRg- NK cell population and that the antibody dependent expansion during HCMV provides an explanation for why HCMV-infected individuals with co-infections of other viruses had elevated frequencies of NKG2C+ NK cells (and references Brunetta et al).  Lee et al 2015 teach that these FcRg- NK cells have enhanced responsiveness to CD16 stimulation, specifically, FcRg- NK cells display greatly enhanced functional responsiveness to HCMV-infected cells in the presence of HCMV-specific antibody, superior to conventional NK cells, indicating that the response of FcRg-NK cells toward HCMV-infected cells is not through direct recognition, but through Ab-dependent recognition via CD16.  (see entire reference, especially abstract and discussion sections).   

In addition, evidentiary reference Lee et al 2017 teaches that the presence of FcRg-deficient NK cells (g-NK cells) in humans is associated with prior infection by human cytomegalovirus (HCMV), and that additionally, g-NK cells are activated and expand robustly against HCMV-infected cells in the presence of HCMV-specific antibodies (see entire abstract).  

Although the art reference does not teach wherein the g-NK cells produce significantly greater amounts of IFN- and/or TNF-, express no detectable FcRg and/or no detectable FCR mRNA, low levels of NKp30 and NKp46 and high levels of CD2, CD11a or CD57 as compared to conventional NK cells, the admissions in the specification enunciated above evidence that compared to conventional NK cells, the g-NK cells possess these said properties or markers:

With regard to the limitations recited in instant dependent claim 11, the admission in the specification at page 37 at lines 7-18 is that compared to conventional NK cells, g-NK cells express the NKG2C receptor more frequently, and express the adhesion receptors CD2 and CD11a as well as CD57 at higher levels than do conventional NK cells.  With regard to the limitations recited in instant claims 3, 4 and 20 (and its dependent claims), the admission in the specification on page 36 at lines 2-6 and Fig. 2C is that FcRg-deficient NK cells lack detectable FcRg protein, and the amount of mRNA for FcRg was dramatically reduced (and not detectable in Fig. 2C).  With regard to the limitations recited in instant dependent claim 10, the admission in the specification on paragraph spanning pages 35-36 at lines  is that the expression of both NKp46 and NKp30 in g-NK is dramatically reduced or much lower than in conventional NK cells.  With regard to the limitations recited in instant dependent claim 7, the admission in the specification at page 38 at lines 5-9 is that the g-NK cells produced more IFN- and TNF- when CD16 was cross-linked.  With regard to the limitations recited in instant dependent claims 6-9, the admission in the specification at page 15 at lines 1-8 is that compared to conventional NK cells, g-deficient NK cells (g-NK cells) produce significantly greater amounts of cytokines IFN- and TNF- and chemokines MIP-1 and MIP-1 upon stimulation through the Fc receptor CD15. 

Although the art reference does not explicitly teach wherein the PBMC composition comprising the NK cells are present in a physiologically acceptable carrier, the art reference does teach that PBMCs were obtained by Ficoll-Hypaque density gradient centrifugation from leukapheresis.  Therefore, at a downstream point, the cells were collected and placed in a buffer that is physiologically compatible for the cells, meeting the claim limitation of “physiologically acceptable carrier”.  PBS (phosphate buffered saline) was also well known in the art to be compatible with administration in vivo as it has the same salinity. 

Although the art reference does not teach an effective amount of g-NK cells, the recitation in instant dependent claims 19 and 24 recite a lower range of “about 106 to about 1012 cells”.  As noted above in the claim interpretation section, “about” is not defined, thus opening the range to include non-recited numbers of cells. (The recitation of a specific number of cells in the said claims trumps the recitation of “an effective amount”, as the instant specification discloses that an effective amount is a result effective variable that must be determined in treatment of a particular condition or disease, stage of a condition or disease, and in different individuals, the health of the subject, the extent and severity of disease, as well as being dependent upon “other variables” (see for example, page 26 at lines 11-15)).  These said claims are included in this rejection because Sutlu et al teach that PBMCs may be isolated from peripheral blood or apheresis products, while evidentiary reference Miltenyi Biotec Handbook teaches that there are 7 x 109 PBMCs/half Leukopak (an apheresis product such as one taught by Sutlu et al) or 14 x 109 PBMCs/Leukopak (Table  on page 4/7).  Said reference further teaches that NK cells make up between 10-30% of PBMCs in whole blood (Table on page 2/7).  Evidentiary reference Hwang et al (2012) teaches that up to 85% of the NK cells in some individuals may be g-NK cells, as is enunciated above.  This means that working down from the number of PBMCs in a Leukopak, considering that NK cells comprise between 10-30% of PBMCs in the blood, and that 85% of the NK cells in some individuals may be g-NK cells, at least the lower limit of the range recited in instant claims 19 and 24 (i.e., “about 16”) is met by the art reference.

Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

With regard to the recitation in instant dependent claim 18 “wherein the g-NK cells are human autologous or allogenic g-NK cells”, NK cells are either autologous or allogenic relative to a subject, and so the instant claim is included in this rejection.  

16.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17.  Claims 1 and 3-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunetta et al (AIDS 2010: 27-34) in view of Sutlu et al (Cytotherapy, 2010, 12: 1044-1055) and Alici et al (Blood, 2008, 111: 3155-3162), as evidenced by Lee et al (Immunity, 2015, 42: 431-442), Lee et al (J. Clinical Oncol. 2017, 35(7): supplement 1, pp 131, Abstract number 131), Hwang et al (2012, IDS reference), Miltenyi Biotec Handbook (2002, pages 1-7), and admissions in the specification at page 15 at lines 1-8, the paragraph spanning pages 35-36, page 37 at lines 7-18,  page 36 at lines 2-6 and Fig. 2C, and page 38 at lines 5-9.  

Claim interpretation:  Instant base claim 1 recites “wherein the cell population comprises increased percentages of g-NK cells relative to natural populations of NK cells”.  This limitation is being interpreted to mean the percentage of g-NK cells relative to natural populations of NK cells from different individuals or from the same individuals.  The instant specification does not disclose a limiting definition for “physiologically acceptable carrier”, so this limitation is being interpreted as being physiologically acceptable for the cells in vitro or for administration in vivo.  The limitation “about” in the absence of a limiting definition open claim 19  to comprise other values outside the recited ranges.

Brunetta et al teach peripheral blood mononuclear cell (PBMC) compositions from leukapheresis comprising NK cells from chronic infected HIV patients also infected with HCMV, wherein in these said patients, there were anti-viral antibodies present, wherein the NK cells represented a dramatic expansion of NKG2C+ NK cells.  Brunetta et al teach that the numbers of NKG2C+ NK cells vary amongst different viremic patients, but may be as high as about 80% of the NK cells. Brunetta et al teach that the PBMCs were obtained by Ficoll-Hypaque density gradient centrifugation from leukapheresis (see entire reference, especially abstract, paragraph spanning pages 28-29, paragraph spanning pages 32-33, Figs. 2c and 3a, and discussion section).

Brunetta et al do not explicitly teach wherein the PBMCs are present in PBS, a physiologically acceptable carrier, and/or nor that the NK cells are present in PBS.

Sutlu et al teach that PBMCs may be isolated from peripheral blood or apheresis products from healthy donor or patients using Lymphoprep (a density gradient protocol similar to the Ficoll-Hypaque used by Brunetta et al on a leukapheresis product from patients).  Sutlu et al teach that the cells are placed in PBS before counting and assessing viability (see entire reference, especially page 1045 at the first two paragraphs of the Methods section).   

Alici et al teach that PBMCs are isolated by gradient centrifugation using Lymphoprep (a density gradient protocol similar to the Ficoll-Hypaque used by Brunetta et al on a leukapheresis product from patients), and placed in PBS, a pharmaceutically acceptable carrier, before assessing viability (see entire reference, especially first two paragraphs of the Methods section).    

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the PBMCs in PBS as taught by Alici et al or Sutlu et al.  

One of ordinary skill in the art would have been motivated to do this because either of Alici et al or Sutlu et al teach placing PBMCs in PBS after isolation by density gradient before assessing viability and/or counting the cells.

Although the primary art reference does not teach that the NKG2C+ NK cell composition from HIV and HCMV-infected individuals with anti-viral antibodies are g-NK cells, evidentiary reference Lee et al (2015 and 2017) teach that these cells are FcRg-NK cells having enhanced responsiveness to CD16 stimulation (antibody binding to CD16, the FcRgIII):

Although the primary art reference does not explicitly teach that the NKG2C+ NK cells are g-NK cells, evidentiary reference Lee et al 2015 teaches that the majority of NKG2C+ NK cells belong to the FcRg- NK cell population and that the antibody dependent expansion during HCMV provides an explanation for why HCMV-infected individuals with co-infections of other viruses had elevated frequencies of NKG2C+ NK cells (and reference Brunetta et al).  Lee et al teach that these FcRg- NK cells have enhanced responsiveness to CD16 stimulation, specifically, FcRg- NK cells display greatly enhanced functional responsiveness to HCMV-infected cells in the presence of HCMV-specific antibody, superior to conventional NK cells, indicating that the response of FcRg-NK cells toward HCMV-infected cells is not through direct recognition, but through Ab-dependent recognition via CD16.  (see entire reference, especially abstract and discussion sections).   

In addition, evidentiary reference Lee et al 2017 teaches that the presence of FcRg-deficient NK cells (g-NK cells) in humans is associated with prior infection by human cytomegalovirus (HCMV), and that additionally, g-NK cells are activated and expand robustly against HCMV-infected cells in the presence of HCMV-specific antibodies (see entire abstract).  

Although the art reference does not teach wherein the g-NK cells produce significantly greater amounts of IFN- and/or TNF-, express no detectable FcRg and/or no detectable FCR mRNA, low levels of NKp30 and NKp46 and high levels of CD2, CD11a or CD57 as compared to conventional NK cells, the admissions in the specification enunciated above evidence that compared to conventional NK cells, the g-NK cells possess these said properties or markers:

With regard to the limitations recited in instant dependent claim 11, the admission in the specification at page 37 at lines 7-18 is that compared to conventional NK cells, g-NK cells express the NKG2C receptor more frequently, and express the adhesion receptors CD2 and CD11a as well as CD57 at higher levels than do conventional NK cells.  With regard to the limitations recited in instant claims 3, 4 and 20 (and its dependent claims), the admission in the specification on page 36 at lines 2-6 and Fig. 2C is that FcRg-deficient NK cells lack detectable FcRg protein, and the amount of mRNA for FcRg was dramatically reduced (and not detectable in Fig. 2C).  With regard to the limitations recited in instant dependent claim 10, the admission in the specification on paragraph spanning pages 35-36 at lines  is that the expression of both NKp46 and NKp30 in g-NK is dramatically reduced or much lower than in conventional NK cells.  With regard to the limitations recited in instant dependent claim 7, the admission in the specification at page 38 at lines 5-9 is that the g-NK cells produced more IFN- and TNF- when CD16 was cross-linked.  With regard to the limitations recited in instant dependent claims 6-9, the admission in the specification at page 15 at lines 1-8 is that compared to conventional NK cells, g-deficient NK cells (g-NK cells) produce significantly greater amounts of cytokines IFN- and TNF- and chemokines MIP-1 and MIP-1 upon stimulation through the Fc receptor CD15. 

The primary art reference teaches percentages of the cells up to 80% from an individual (percentages are recited in instant dependent claims 12-18 and 21-24). In addition, IDS reference Hwang et al (2012) teaches that the percentages of g-NK cells varies amongst the individuals tested at less than 3% to 85% (e.g., Figure 1D).   Although the primary art reference does not teach at least 90% cells, with regard to the recitation of at least 90% g-NK cells (claims 17 and 23), it would have been prima facie obvious to one of ordinary skill in the art to have purified these cells, resulting in over 90% g-NK cells, in order to make an investigational composition for further study.

Although the primary art reference does not teach an effective amount of g-NK cells, the recitation in instant dependent claims 19 and 24 recite a lower range of “about 106 to about 1012 cells”.  As noted above in the claim interpretation section, “about” is not defined, thus opening the range to include non-recited numbers of cells. (The recitation of a specific number of cells in the said claims trumps the recitation of “an effective amount”, as the instant specification discloses that an effective amount is a result effective variable that must be determined in treatment of a particular condition or disease, stage of a condition or disease, and in different individuals, the health of the subject, the extent and severity of disease, as well as being dependent upon “other variables” (see for example, page 26 at lines 11-15)).  These claims are included in this rejection because Sutlu et al teach that PBMCs may be isolated from peripheral blood or apheresis products.  Evidentiary reference Miltenyi Biotec Handbook teaches that there are 7 x 109 PBMCs/half Leukopak (an apheresis product such as one taught by Sutlu et al) or 14 x 109 PBMCs/Leukopak (Table  on page 4/7).  Said reference further teaches that NK cells make up between 10-30% of PBMCs in whole blood (Table on page 2/7).  Evidentiary reference Hwang et al (2012) teaches that up to 85% of the NK cells in some individuals may be g-NK cells, as is enunciated above.  This means that working down from the number of PBMCs in a Leukopak, considering that NK cells comprise between 10-30% of PBMCs in the blood, and that 85% of the NK cells in some individuals may be g-NK cells, at least the lower limit of the range recited in instant claims 19 and 24 (i.e., “about 106”) is met by the art references.

Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

18.  No claim is allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 

/G. R. EWOLDT/Primary Examiner, Art Unit 1644